ORDER
Marvin Clements was convicted of being a felon in possession of a firearm, 18 U.S.C. §§ 922(g)(1), 924(a)(2), and sentenced to a term of 48 months’ imprisonment. After his release, Clements was arrested again for violating the terms of his supervision. The district court found that Clements was in violation of his supervision, revoked his supervised release, and sentenced him to a term of nine months’ imprisonment without any further supervised release. Clements filed a notice of appeal, and his appointed lawyer asserts that this appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Clements did not accept our invitation to address counsel’s motion. See Cir. R. 51(b).
Bureau of Prisons records show that Clements was released on February 15, 2012. Because Clements has already completed his sentence and faces no collateral consequences of the revocation of supervised release, this appeal can no longer provide him any relief. See Spencer v. Kemna, 523 U.S. 1, 7, 14, 118 S.Ct. 978, *640140 L.Ed.2d 43 (1998); United States v. Hardy, 545 F.3d 280, 283-85 (4th Cir.2008); United States v. Mazzillo, 373 F.3d 181, 182 (1st Cir.2004). Accordingly, the appeal is DISMISSED as moot.